 

he

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

 

UNITED STATES DISTRICT COURT

for the F i A = iD)

Eastern District of California
UNITED STATES OF AMERICA, EB 2 1 2029

 

 

CLE
) Eastegik, u.s
>. 0
Vv ) oy PN DIST CT OLY Cote
. ) ee “ORNIA

Case No. — 1:20-CR-43 DAD BAM=7-——_*

Oscar Javier Hidalgo-Carrillo )
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement

I, Oscar Javier Hidalgo-Carrillo (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if fail:
( ¥ ) to appear for court proceedings;
( f¥ ) if convicted, to surrender to serve a sentence that the court may impose; or
( f¥ ) to comply with al! conditions set forth in any Order Setting Conditions of Release for me.

Type of Bond
([" ) (1) This is a personal recognizance bond.
( 7 ) (2) This is an unsecured bond of $ (2) $4,000.00 bonds each , with net worth of: $ 8,000.00 posted

by Jose and Israel Hidalgo

 

( rd ) (@) This is a secured bond of $ , secured by: cash posted by Maria Carrillo

2,000.00 cash
Amaral

 

(T) fa) $ , in cash deposited with the court.

(IT.) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

 

 

 

 
 

pin 2be HAZ USF Y. Oscar idalge -Canilla

Page 2
AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth. \, the defendant — and each surety — declare under penalty of perjury that

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: rl ws (10 t Osco nr Pay (er Hide ¢ Covyi lle
: Defendant’ s signature C7”
4 Dose ib dala 2 4 f. WEE?
Surety/property owner —~ prh \whed name

Surety/Property oii — signature and date
Ht Masia (ets * Rete

Surety/property owner — printed name

Surety/property owner — signature and date
= _- Wee

f . ,?
- PPC. [4LTPKLGo

c—
a = ner — signature and dite

 

 

 

Surety/property owner — printed name

CLERK OF L |

Date: 2/ [2020 Ae CR
AL of Clerk or Deputy Clerk
Approved.

Date: 2|2 12.0 ‘

Jt girature

 

 
